DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed January 5, 2021 is acknowledged and has been entered.  Claims 16 and 29 have been amended.

2.	As before noted Applicant elected the invention of Group I, claims 1-29, drawn to a trispecific protein that binds to BCMA.
	Additionally, Applicant elected the species of the invention in which the trispecific protein comprises a third domain that specifically binds to BCMA, which comprises the complementary determining regions (CDRs) comprising the amino acid sequence of SEQ ID NO: 76, SEQ ID NO: 190, and SEQ ID NO: 304.

3.	Claims 6, 9, 13, 14, 16, 21, and 24-32 are pending in the application.  Claims 30 and 32 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 27, 2019.

4.	Claim 6, 9, 13, 14, 16, 21, 24-29, and 31 are currently under prosecution.

Response to Amendment
5.	The amendment filed on January 5, 2021 is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  However, in order to advance prosecution1, rather than mailing a Notice of Non-Compliant Amendment, Applicant is advised to correct the 
The amendment is non-compliant because the status identifiers in parentheses of claims 6, 9, 13, 14, 21, and 24-32, which were withdrawn from further consideration, do not properly indicate that status.2
Despite the lack of compliancy, the amendment has been entered.
Ordinarily, only the corrected section of the non-compliant amendment must be resubmitted (in its entirety), e.g., the entire “Amendments to the Claims” section of applicant’s amendment must be re-submitted.  37 CFR § 1.121(h).   In responding to this Office action with an amendment to the claims or specification, Applicant is advised to correct the noted deficiency. 

Information Disclosure Statement
6.	The information disclosures filed January 5, 2021 and January 12, 2021 have been considered.  An initialed copy of each is enclosed.
Notably, the disclosure statement filed January 5, 2021 lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed October 5, 2020.

Claim Objections
8. 	Claims 6, 9, 13, 14, 21, 24-29, and 31 are objected to as being drawn in the alternative to the subject matter of a non-elected species of the invention.3

Improper Markush Grouping
9. 	Claims 6, 9, 13, 14, 21, 24-29, and 31 are drawn in the alternative to more than antibody.  Claim 29, in particular, recites the mutually exclusive characteristics of each of the alternatives, each of which is a BCMA binding trispecific protein comprising a third domain or more particularly a single domain antibody that specifically binds to a human BCMA comprising a structure that differs from that of any of the others.  The alternatives, as claimed, do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants of one another.  Thus the different BCMA binding trispecific proteins to which the claims are drawn appear to be patentably distinct inventions, especially given the fact that at present4 there is no generic claim that encompasses each of the antibodies.5  To be clear, as there is no generic claim, each of In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059,1060 (Bd. Pat. App. & Int. 1984).   A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
	The Markush grouping of antibodies is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	Although each is a BCMA binding trispecific protein that specifically binds to a 6, it does not appear that each and every member of the Markush grouping shares the same particularly identifying structural features that correlate with the ability of each member to specifically bind to the antigen. Notably, the commonality of the peptide backbone, for example, that is shared by any and all such polypeptides is not considered a substantial structural feature since it is a similarity shared by all antibodies and not just the ones included in the Markush grouping. Moreover, although each is an antibody that specifically binds to a human BCMA, members of the Markush grouping do not belong to the same recognized chemical, physical or art-recognized class, wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. To the contrary, it would seem that, in this instance, each member of the Markush grouping could not be substitute for any or all of the other members with the expectation that the same intended result would be achieved in each case because each different member appears to have distinct (nonequivalent) functional properties. This is especially true since the specification discloses that the different BCMA binding trispecific protein comprising single domain antibodies which are known to be capable of binding to BCMA, and which are included in the Markush grouping, were found to exhibit different levels of neutralizing activity (see, e.g., the varying EC50s of the different proteins tested for TDCC activity as disclosed, e.g., in Table 1 at pages 72-76 of the specification and the disparate binding affinities measured in experiments designed to compare certain BCMA binding trispecific proteins as disclosed in Table 3 at pages 79 and 80).
	Thus, given the facts, it is evident that members of the Markush grouping do not share any a single substantial structural feature, such that each different member is 
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably distinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity, as well as a common use, where the use if attributable to the shared structural feature.
	Notably Applicant previously traversed this ground of rejection in response to the Office action mailed October 1, 2019.  With the amendment filed January 29, 2020 Applicant has argued that the claims are drawn to a proper grouping of antibodies that exhibit an affinity that is at least 10-fold greater than that of a comparator BCMA binding trispecific protein.
	In response, as explained, although each member of the grouping is a BCMA binding trispecific protein that specifically binds to a human BCMA with a relatively enhanced binding affinity, each different single domain antibody of which the different alternatives are comprised comprises a different set of complementarity determining regions (CDRs).  Accordingly it does not appear that each and every member of the grouping shares the same particularly identifying structural features that correlate with the ability of each member to specifically bind to the antigen, but moreover it appears that despite sharing the ability to bind to human BCMA with relatively enhanced affinity as compared to antibody 253BH10, members of the grouping are not equivalents of one another since, for example, the specification discloses that the different BCMA binding trispecific proteins were found to exhibit different levels of neutralizing activity.  Thus, it would seem that the members listed by claim 29 are trispecific proteins having distinct structures and exhibiting distinct (nonequivalent) functional properties.  Again, a Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  A Markush grouping that fails to meet these requirements is an improper grouping.  7  
	In further response, contrary to Applicant’s argument, the claims are drawn to any of a plurality of trispecific proteins comprising a third domain, which is a single domain antibody that must simply be capable of specifically binding to human BCMA; the claims are not drawn to trispecific proteins that necessarily exhibit an affinity that is at least 10-fold greater than that of a comparator BCMA binding trispecific protein.  Furthermore, while the single domain antibody of which the claimed trispecific protein is comprised comprises a CDR1, a CDR2, and a CDR3 having an amino acid sequence selected from those listed by claim 29, the frameworks of which this plurality of single domain antibodies is comprised may have substantially different structures (since their structures are not delimited by the claim)8; and yet it is well known in the art that the structure of the framework plays an important role in determining antigen-binding affinity of antibodies.  In fact, while the most common antibody humanization approach is to graft the 6 CDRs from a murine antibody onto a human antibody acceptor framework, such CDR grafting often results in partial or complete loss of affinity of the humanized antibody and some residues from the murine framework sequences need to be retained to replace the human residues at the corresponding positions (back mutations) in order to restore some of the lost affinity.  Thus, it is not properly argued that the claims are drawn to a grouping of trispecific proteins comprising any of a plurality of single domains antibodies that bind to human BCMA with a relatively increased affinity as compared to a comparator; not only 9

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 6, 9, 13, 14, 16, 21, 24-29, and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 6, 9, 13, 14, 16, 21, 24-29, and 31 are indefinite for the following reasons:
	(a)	Claim 21 recites, “wherein said protein has an elimination half-time of at least 12 hours [...], when administered to a subject”.10  This recitation renders the claim indefinite because it is not clear if the subject is a human or if the subject might be some other animal.11  The reason why this is important is that according to the preceding claim the second domain of which the BCMA binding trispecific protein is comprised is a single domain antibody that binds to a human serum albumin protein and it is understood that it is by virtue of the ability of this second domain to bind to human serum albumin protein that the claimed protein exhibits the recited extended elimination half-time.  If the claimed 12), due to the structural differences between the serum albumins of different subjects, the claimed protein may not exhibit the same half-lives or be eliminated within the same period of time after being administered to different subjects.13  So, then, is the subject to whom claim 21 refers a human or not?  Here, as explained below, it is noted that an applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent, but furthermore it is important to amend the claims so as to provide the Office with a clear measure of what an applicant regards as the invention such that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.  In this instance, if the subject is not human, it will be necessary to determine if the specification adequately describes and reasonably enables one to produce a BCMA binding trispecific protein comprising a single domain antibody that binds to human serum albumin and cross-reacts to bind to serum albumin in any other animal and whether or not the trispecific protein comprising such a cross-reactive single domain antibody exhibits the necessary elimination half-times when administered any animal other than a human (as recited by claim 21).14
	It is suggested that this issue may best be remedied by amending claim 21 to recite a limitation that the subject is a human.  
15; so, for example, an amino acid sequence of SEQ ID NO: 76 is any two contiguous amino acids of the amino acid sequence of SEQ ID NO: 76.  So, if CDR1, for example, of the single domain antibody that binds to human BCMA according to claim 16 comprises “an amino acid sequence of SEQ ID NO: 76” it comprises any two contiguous amino acids of the amino acid sequence of SEQ ID NO: 76 and not necessarily the entirety of the amino acid sequence of SEQ ID NO: 76.  However this does not make sense if according to the preceding claim CDR1 comprises SEQ ID NO: 76 in its entirety and not any two contiguous amino acids of the amino acid sequence of SEQ ID NO: 76.  So then what is or is not regarded as the claimed invention?  
Perhaps claim 16 fails to properly limit the subject matter of the preceding claim16 or perhaps it is simply not evident what subject matter it is that is regarded as the invention, but it is suggested that this issue may best be remedied by amending claim 16 to recite, for example, “wherein the CDR1 comprises the amino acid sequence of SEQ ID NO: 76, the CDR2 comprises the amino acid sequence of SEQ ID NO: 190, and the CDR3 comprises the amino acid sequence of SEQ ID NO: 304”.
In conclusion, for these reasons discussed above, it is submitted that the claim cannot be unambiguously construed.  Accordingly claim 16 fails to delineate the metes 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during 
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention17.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner 

12.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

13.	Claims 6, 9, 13, 14, 16, 21, 24-29, and 31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship 
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a BCMA binding trispecific protein comprising a first domain, which is an scFv that specifically binds to human CD3, a second domain, which is a single domain antibody that specifically binds to human serum albumin, and a third domain, which is a single domain antibody that binds to human BCMA (a polypeptide comprising SEQ ID NO: 468).  According to claim 29 the third domain or the single domain antibody that binds to human BCMA comprises three complementarity determining regions (CDR1, CDR2, and CDR3).  In further accordance with claim 29 CDR1 of the single domain antibody that binds to human BCMA comprises any of the amino acid sequences of SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 17, SEQ ID NO: 21, SEQ ID NO: 23, SEQ ID NO: 39, SEQ ID NO: 41, SEQ ID NO: 43, SEQ ID NO: 47, SEQ ID NO: 57, SEQ ID NO: 60, SEQ ID NO: 64, SEQ ID NO: 65, SEQ ID NO: 76, SEQ ID NO: 77, SEQ ID NO: 81, SEQ ID NO: 87, SEQ ID NO: 89, SEQ ID NO: 90, SEQ ID 
Using the combinatorics rule of product18, it is determined that claim 29 is drawn to any of 2,700 structurally disparate embodiments comprising structurally disparate single domain antibodies comprising a first CDR comprising any of a first assortment of different amino acid sequences, a second CDR comprising any of a second assortment of different amino acid sequences, and a third CDR comprising any of a third assortment of different amino acid sequences, provided that single domain antibodies are found to be capable of binding to human BCMA.
Finding an antibody that is potentially encompassed by the claims, which binds to human BCMA is akin to tossing up three assortments of differently colored keys (25 red keys, 18 blue keys, and 6 green keys) and randomly choosing one of each of the differently colored keys to place in the keyholes of each of three color-matched door locks that are only unlocked when certain combinations of keys are used, so as to determine whether or not the selected combination unlocks the door.  As noted a combination is selected from a total of 2,700 possible combinations.  Perhaps a selected combination will permit the door to be opened or perhaps not.  Clearly it cannot be presumed a priori that any given combination will permit the door to be opened; combinations that open the door must be determined empirically.  The same is true of the claimed plurality of structurally disparate trispecific proteins.  While some combinations of one of each of the available sets of amino acid sequences of CDR1, CDR2, and CDR3 recited by claim 29 can be grafted into the same single domain antibody framework to produce an antibody that specifically binds to human BCMA, others will not.  It cannot be predicted which combinations of one of each of the available sets of amino acid sequences can be used to produce an antibody that binds to human BCMA.
Sci. Rep. 2017; 7:  45259; pp. 1-13) notes: “Conventional wisdom suggests that mutations in the hypervariable CDRs weakly impact antibody stability”; “[however], the fact that the six CDRs are highly structured and packed together in close proximity to form the antigen-binding site suggests that antibodies may not be able to accumulate multiple affinity-enhancing mutations in their CDRs without being destabilized” (page 1).  Put another way, as Julian et al. also discloses, it has long been recognized that “[the] intimate connection between protein structure and function means that attempts to alter one typically require changes in the other” and “[many] previous studies have demonstrated that modifying protein sequences to improve their existing functions or introduce new ones often leads to structural changes that are destabilizing” (page 1).  Due to such evident considerable complexities, it is not easily 
Here, it appears there may be as many as 110 different single domain antibodies that are described by this application, which had before the filing date of this application been found to be capable of binding to human BSMA (see Table 1 at pages 70-74 of the substitute specification filed September 9, 2019).
So while there may be 110 antibodies that are encompassed by claim 29, which are known to have the capability of binding to human BCMA, there are 2,590 antibodies potentially encompassed by the claims, which were presumably not known to bind to the antigen as of the filing date of this application, but which are nevertheless still being claimed as part of the invention.  However, one cannot claim as an invention what one has not conceived and conception alone without reduction to practice does not convey an applicant’s possession of the claimed invention; i.e., one cannot claim what one did not actually possess as of the filing date of a patent application.  For the reasons discussed above, it is submitted that the specification and its description of the claimed invention would not have reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application.  Instead, the claims and description of the claimed invention by the specification would merely serve as an invitation to the artisan to complete the inventive process by discovering which of the 2,590 antibodies having structures according to the claims, but which are not yet known to be capable of binding to human BCMA actually can be used to produce the claimed BCMA trispecific protein having the required functional attributes.
An example of a trispecific protein comprising a single domain antibody that must bind to human BCMA, where it is not known if it is capable of doing so, is a trispecific protein comprising a single domain antibody comprising a CDR1 comprising SEQ ID NO: 10, a CDR2 comprising SEQ ID NO: 135, and a CDR3 comprising SEQ ID NO: 323.  This trispecific protein is being claimed, and so it being alleged that it has the capability of binding to human BCMA, but why is this reasonable?  Why would should it ever be presumed that such a single domain antibody comprising a CDR1 comprising SEQ ID 
Then, with further regard to this particular single domain antibody that is encompassed by the claims, while there are single domain antibodies that are described by this application, which are known to be capable of binding to human BCMA and which comprise a CDR1 comprising SEQ ID NO: 10 (i.e., antibodies produced by clones 01A07, 01C10, 01F09, 02B12, and 02D06), it appears that none of these single domain antibodies comprises a CDR2 comprising SEQ ID NO: 135.19  This suggests that a combination of a CDR1 comprising SEQ ID NO: 10 and a CDR2 comprising SEQ ID NO: 135 produces a single domain antibody that does not bind to human BCMA or does not bind with relatively enhanced affinity as compared to the parental antibody (depending upon how the antibodies were screened20).  
	With further regard to this particular single domain antibody comprising a CDR1 comprising SEQ ID NO: 10, a CDR2 comprising SEQ ID NO: 135, and a CDR3 comprising SEQ ID NO: 323, which is claimed but not disclosed (or described with clarity and particularity as binding to BCMA), and which apparently was and probably still is not known to be capable of binding to human BCMA, while there are single domain antibodies 
	It should be evident given the above discussion that the claims are drawn to a set of trispecific proteins comprising a single domain antibody comprising a CDR1 of any of the single domain antibodies found to be capable of binding to human BCMA, a CDR2 of any of the single domain antibodies found to be capable of binding to human BCMA, and a CDR3 of any of the single domain antibodies found to be capable of binding to human BCMA, but not necessarily a single domain comprising each of the CDRs of any one single domain antibody found to be capable of binding to human BCMA.  The claims are therefore drawn to a plurality of trispecific proteins that are comprised of single domain antibodies that are comprised of a “toss up” of the CDRs of a number of different antibodies, each of which was found to be capable of binding to human BCMA (i.e., the 110 antibodies that are listed by Table 1).  The claimed plurality includes a far larger number of trispecific protein comprised of single domain antibodies comprising any of the various different possible combinations of the different sets of CDRs that are listed by claim 29, but which are not known to be capable of binding to human BCMA (i.e., a total of 2,590).  Accordingly Applicant seeks patent protection of a vast number of antibodies that were not actually in possession at the time the application was filed, but which may or may not be later identified and/or found to be capable of binding to human BCMA.
	It might be that finding an antibody other than those listed by in Table 1, which is encompassed by claim 29 (and suitably used in producing a functional BCMA-binding trispecific protein) is akin to finding the proverbial needle in a haystack, but the real question that should be asked is:  Is there a needle in the haystack?  Why look for a needle that doesn’t exist?  If an antibody comprised of a particular set of CDRs was not 
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Then, as stated in the Office action mailed October 1, 2019, mixing and matching the CDRs of a collection of single domain antibodies, even if limited to antibodies known to bind to human BCMA, is more likely than not to produce a nonfunctional antibody as it is akin to randomly altering the amino acid sequences of one or more CDRs.
So, again, Applicant is reminded that from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Indeed that is the case here too. The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”). Id. p. 23.
 
Here it is aptly noted that the greater the variation in the genus, the less representative any particular single domain antibody would be. See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008). 
As previously discussed, while one could test each and every single domain antibody that might be produced by mixing and matching the CDRs of the pool of single domain antibodies originally produced so as to determine which, if any, have the requisite functional characteristics of the third domain of which the claimed protein might be comprised, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559,1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing at least a substantial number of the claimed BCMA binding trispecific proteins by first producing single domain antibodies having the requisite structural and functional characteristics, which might then be used to construct the claimed BCMA binding trispecific proteins, would be left for subsequent inventors to complete.  
Although the specification describes a protein comprising a third domain or more particularly a single domain antibody (VHH) comprising CDRs having the amino acid sequences of SEQ ID NOs: 76, 190, and 304, it is not evident how or why such a protein should be considered representative of the plurality of alternatives to which the claims are present drawn, especially since it is well understood that the deletion and replacement of one or another of the CDRs or the alteration of the primary structure of one or another of the CDRs is expected to have unpredictable consequences upon the ability of the VHH so produced to bind to the antigen.  As explained previously even small or limited deviation in the structures of the CDRs of a single domain antibody may have serious consequence.  Then, despite the similar importance of the CDRs of the single domain 21
Here Applicant is again reminded that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property. The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions. “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from noninfringing methods”. University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004). The practice of the claimed invention depends upon finding a third domain or more particularly single domain antibody having one of the markedly different structures to which the claims are directed, which has the requisite function so as to be suitably used to produce the claimed invention, which binds to human BCMA; without the single domain antibody, it is impossible to practice the invention.
In addition, although the skilled artisan could potentially identify single domain 

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991). See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
	Guidelines states, “[possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104). Guidelines further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Moreover, because the claims encompass a genus of BCMA binding trispecific proteins that comprise a third domain that is any of a plurality of structurally disparate single domain antibodies that specifically bind to human BCMA, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the 
	With particular regard to claim 16, which recites that CDR1 comprises “an amino acid sequence of SEQ ID NO: 76”, CDR2 comprises “an amino acid sequence of SEQ ID NO: 190”, and CDR3 comprises “an amino acid sequence of SEQ ID NO: 304”, as explained above, an amino acid sequence is any two contiguous amino acids of a given amino acid sequence; so, for example, an amino acid sequence of SEQ ID NO: 76 is any two contiguous amino acids of the amino acid sequence of SEQ ID NO: 76.  Thus, it would seem that claim 16 is drawn to any of a plurality of trispecific proteins comprising a third domain comprising a single domain antibody that binds to human BCMA, which may have a structure that is substantially different from that of the single domain antibody comprising a CDR1 comprising the amino acid sequence of SEQ ID NO: 76, a CDR2 comprising the amino acid sequence of SEQ ID NO: 190, and a CDR3 comprising the amino acid sequence of SEQ ID NO: 304.  However, at best, it is submitted that this application only adequately describes with any of the requisite clarity and particularity a BCMA binding trispecific protein comprising a single domain antibody comprising a CDR1 comprising the amino acid sequence of SEQ ID NO: 76, a CDR2 comprising the amino acid sequence of SEQ ID NO: 190, and a CDR3 comprising the amino acid sequence of SEQ ID NO: 304, as opposed to any other single domain antibody comprising a CDR1 comprising any two contiguous amino acids of the amino acid sequence of SEQ ID NO: 76, a CDR2 comprising any two contiguous amino acids of the amino acid sequence of SEQ ID NO: 190, and a CDR3 comprising  any two contiguous amino acids of the amino acid sequence of SEQ ID NO: 304.22     	
Therefore, as a general summary of the position taken herein, it seems that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention. 
Lastly, since the claims are not necessarily limited to known materials (antibodies) having the properties of those of, in particular, the second and third domains of which the claimed invention is comprised, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
	
14.	Claims 6, 9, 13, 14, 16, 21, 24-29, and 31 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and using a trifunctional protein comprising the amino acid sequence of SEQ ID NO: 520 or a trifunctional protein, which comprises a first binding domain, which is a single chain Fv (scFv) antibody that specifically binds to human CD3, a second binding domain, which is a single domain antibody that specifically binds to human serum albumin, and a third binding domain, which is a single domain antibody that specifically binds to a human BCMA polypeptide comprising SEQ ID NO: 468, wherein said single domain that binds to said human BCMA polypeptide comprises the complementary determining regions (CDRs) comprising the amino acid sequence of SEQ ID NO: 76 (CDR1), the amino acid sequence of SEQ ID NO: 190 (CDR2), and the amino acid sequence of SEQ ID NO: 304 (CDR3), does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the 
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice23), it cannot be practiced without undue experimentation.
Here is it noted that even if it were deemed sensible and practical to produced using recombinant technology the 2,590 antibodies having structures according to the claims, which are not yet known to be capable of binding to human BCMA, so as to determine which, if any, are actually capable of binding to BCMA and are suitably used to produce the claimed BCMA trispecific protein having the required functional attributes, it is far easier to screen a phage display library of variants of the parental antibody 253BH10 generated by random amino acid substitutions within the amino acid sequences of the CDRs to determine which variants (encoded by which phages) are capable of binding to human BCMA.  This is presumed to be the approach that Applicant used to produce, screen, and identify the 110 single domain antibodies that are described by this application and listed by Table 1; but notably the number of antibodies that was actually screened was presumably far larger (at least an several orders of magnitude larger) and it should be understood that a very large plurality, in fact a majority of single domain antibodies encoded by different phages within the library screened lacked the ability to bind to human BCMA and thus were not identified (and are not listed).24  Anyway, given the relative ease of this approach25, it would be an utter waste of time to do as one would 26  For this reason it is submitted that the practice of the claimed invention would require undue and unreasonable experimentation.
Because it cannot be predicted which or how many of the 2,590 different antibodies that are potentially encompassed by the claims will actually be found to be capable of binding to human BCMA, in this instance, it is submitted that the specification does little more than state a hypothesis that at least some of these 2,590 different antibodies will be found to bind to human BCMA and can be suitably used to produce the claimed invention and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.
  While some need for testing by itself might not indicate a lack of enablement, here, there is conspicuous absence of nonconclusory evidence that the full scope of the broad claims can predictably be generated by known methods.  Instead, it is submitted that there is evidence only that a relatively small subset of single domain antibodies that 27
Accordingly in this instance the only ways for a person of ordinary skill to discover undisclosed claimed embodiments would be through either trial and error, e.g., by making changes to the disclosed antibodies by replacing one CDR for another and then screening those resultant antibodies for the desired binding properties, or else by discovering the antibodies de novo using conventional approaches that involve randomization and screening.28  Either way, the required experimentation would take a substantial amount of time and effort and may in the end prove relatively fruitless if only the disclosed antibodies as particularly described and listed in Table 1 are found to capable of specifically binding to human BCMA.  
Here, it would seem that at best what Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a single domain antibody having the structural features recited by the claims, which is found to be capable of specifically binding to human BCMA, so as to be suitably used in construction of the claimed trispecific protein; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Conclusion
15.	No claim is allowed.

16.	As before noted the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Ramadoss et al. (J. Am. Chem. Soc. 2015 Apr 29; 137 (16): 5288-91) teaches a bispecific antibody that binds to human BCMA and CD3 redirects T cells to lyse malignant tumor cells expressing BCMA.
	Spiess et al. (Mol. Immunol. 2015 Oct; 67 (2 Pt A): 95-106) teaches fusion to 
	Stork et al. (Protein Eng. Des. Sel. 2007 Nov; 20 (11): 569-76) teaches a tri-functional antibody fusion protein with improved pharmacokinetic properties generated by fusing a bispecific diabody to an albumin-binding domain derived from streptococcal protein G.
	Muller et al. (J. Biol. Chem. 2007 Apr 27; 282 (17): 12650-60) teaches improved pharmacokinetics of recombinant bispecific antibody molecules by fusion to human serum albumin.
	Hopp et al. (Protein Eng. Des. Sel. 2010 Nov; 23 (11): 827-34) teaches the fusion of recombinant antibodies to an albumin-binding domain derived from streptococcal protein G extends their plasma half-life in vivo.

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                         

slr
March 11, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 714.03.
        
        2 Notably claims 6, 9, 13, 14, 21, 24-29, and 31, as presently amended, are drawn to the elected invention and species thereof.
        3 As there is no generic claim finally held to be allowable, rejoinder is not being considered by the Examiner, and Applicant is therefore advised to amend the claims so as to be limited to the elected species.
        
        4 Applicant canceled the generic claim, which stood rejected after the first Office action on the merits.
        
        5 A “genus” is understood to be a general class or division comprising several species, which are related to one another in that each shares certain unique properties. The claimed alternatives do not appear to define an actual genus since the claimed alternatives do not appear to share particular structural and/or functional features apart from those that are common to any and all antibodies. Notably a generic disclosure of antibodies, in general, or indeed any one of the particular antibodies to which the claims are directed would not anticipate any one of the claimed alternatives, much less the group; and, while the disclosure of a genus does not always anticipate a claim to a species within the genus, the genus claim Is always anticipated by disclosure of a single species no matter how many other species are additionally named. Yet, since in this instance a disclosure describing any one of the claimed alternatives would not likely anticipate the claimed collective, it is submitted that the alternatives should not be presumed to be or recognized as members of a genus or a single inventive generic concept; and accordingly, it seems that Applicant may not be capable of laying claim to an invention that would be recognized as a genus inclusive of the different antibodies that are the alternatives to which claims 6, 9, 13, 14, 21, 24-29, and 31 are drawn. Thus the claimed alternatives are not regarded as members of a genus. Then, too, as noted, while there was originally a generic claim presented for prosecution on the merits, it was rejected in the preceding Office action as being drawn to an invention held to be obvious over the prior art; and this claim has been canceled.
        6 As discussed in the rejection of the claims under 35 U.S.C. § 112(a) as failing to satisfy the written description requirement, in particular, claim 29 is drawn to any of a plurality of trispecific proteins comprising a minimum of 2,700 different single domain antibodies that must be found to be capable of binding human BCMA.  Notably inasmuch as only the structures of CDR1, CDR2, and CDR3 are defined to any extent, the framework regions of the single domain antibodies may have substantially different structures and accordingly with the possible variance it is evident that the claims are drawn to trispecific proteins comprised of far more than 2,700 different single domain antibodies that must be found to be capable of binding to human BCMA.  While the structures of the CDRs are important determinants of an antibody’s ability to bind to an antigen, the importance of the structure of the framework cannot be ignored.
        7 This is especially true if one considers that fact that many of the members listed by the grouping are not actually known to be capable of binding to human BCMA at all, much less with relatively increased affinity.  As discussed in the rejection of the claims under 35 U.S.C. § 112(a) as failing to satisfy the written description requirement there are at least 2,700 different trispecific proteins potentially encompassed by the claims, if all members of the grouping are found to bind to human BCMA, but the specification only actually describes 110 members as binding to BCMA.  Therefore there are 2,590 members that are not known to bind to BCMA or described with particularity as being capable of binding to BCMA, but which are nevertheless included in the grouping.
        
        8 It is only according to claim 9 that the framework of the single domain antibody must have any particular structure, but even then considerable variance is permitted.
        9 See the discussion of the unpredictable nature of the art in the rejection of the claims under 35 U.S.C. § 112(a) as failing to satisfy the written description requirement, which follows.
        
        10 The specification defines the term “subject” to have the same meaning as the terms “individual” and “patient” (paragraph [0099] at page 16 of the substitute specification filed September 9, 2019); it follows that the subject to whom the claims are directed is not necessarily a human.
        
        11 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        	
        12 See, e.g., Sheng et al. (Chem. Res. Toxicol. 2016 May 16; 29 (5): 797-809; author manuscript; published May 16, 2017; pp. 1-30); see entire document (e.g., page 8).
        
        13 See, e.g., Stehle et al. (Anticancer Drugs. 1999 Sep; 10 (8): 785-90); see entire document (e.g., the abstract).  See also Sheng et al. (supra); see, e.g., the abstract.
        
        14 As suggested by the teachings of Stehle et al. (supra) and (Sheng et al. (supra), it cannot be presumed a priori that the complexes of any given serum albumin-binding protein that binds to serum albumins of different species will exhibit the same pharmacokinetic properties when administered to the different species.
        
        15 This interpretation is entirely consistent with the specification, which expressly defines “an” as referring to a plurality “unless the context clearly indicates otherwise” (see paragraph [00100] at page 16 of the substitute specification filed September 9, 2019); and in this instance it is submitted that the context does not clearly indicate otherwise.
        
        16 It would appear that claim 16 may actually be a claim that is broader than the preceding claim, if the latter were limited to the embodiment thereof that is the elected species of the invention.
        17 See M.P.E.P. § 2172 (II).
        18 See, e.g., https://en.wikipedia.org/wiki/Rule_of_product.
        19 According to the listing in the “Sequence Table” beginning at page 89 of the substitute specification filed September 9, 2019, antibodies produced by clones 01A03, 01B08, 01D07, 01D10, 02A11, 02C03, 02F02, 02F03, 02G11, 02H01, 02H06, and 02H09 comprise a CDR2 comprising SEQ ID NO: 135.
        
        20 The specification does not describe the protocol that was used to produce and screen single domain antibodies such that those listed in Table 1 were identified.
        
        21 Even single amino acid substitutions in one of the CDRs of an antibody can produce a variant that is incapable of binding to an antigen.  See, e.g., Rudikoff et al. (Proc. Natl. Acad. Sci. USA. 1982 Mar; 79 (6): 1979-83) (of record; cited by Applicant); see entire document (e.g., the abstract).
        22 Again the consequence of structural alterations, particularly within the CDRs, upon the ability of an antibody to bind to an antigen are unpredictable and must be determined by empirical testing.
        23 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        
        24 The specification does not describe the methodology that was used to generate the single domain antibodies that are described as being capable of binding to human BCMA, which are listed in Table 1; so it is not known how many phages were screened so as to identify the 110 antibodies that are listed.
        
        25 For a description of this relatively facile approach and the methodology that is generally used to achieve affinity maturation of antibody variable domains see Tiller et al. (Front. Immunol. 2017 Sep 4; 8: 986; pp. 1-16); see entire document (e.g., the abstract).  Note that according to Tiller et al. “moderate sized” phage-display libraries of about 10 million variants are displayed and screened to identify variants that exhibit enhanced antigen-binding affinities relative to the parent antibody or comparator.
        
        26 Once again this is because if the claimed but not disclosed antibodies having the requisite structural features existed, as most likely they did given the fact that according to Tiller et al. (supra) even “moderate size” phage-display libraries comprise about 10,000,000 variants, they were not selected and were eliminated due to their lack of ability to bind to BCMA, either to any extent or with only marginal affinity or without substantially greater affinity than the comparator (parent) antibody.  
        
        27 See Amgen Inc. v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed.Cir. 2021), Court Opinion.
        
        28 Grafting different combinations of CDRs into a framework to generate a plurality of over 2,000 different antibodies to be screened for their ability to bind to BCMA using the technology of genetic engineering is no easy task and would be very time-consuming and expensive.  In fact, as noted above, it would be far easier to screen a phage display library of variants of the parental antibody 253BH10 generated by random amino acid substitutions within the amino acid sequences of the CDRs to identify the claimed variants capable of binding to human BCMA and thereby produce the claimed invention de novo than it would be to graft different combinations of CDRs into a framework to generate a plurality of antibodies to be screened for their ability to bind to BCMA, but by whichever approach there is no assurance that any or all of the claimed variants will be produced and/or selected following multiple rounds of screening.